Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
This is a response to the election filed on 6/8/2022.
The Examiner acknowledges the election of group II, claims 11-20, without traverse.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims.
	Claims 1-20 are pending.

This application is in condition for allowance except for the following formal matters: 

Claim Objections
The non-elected-withdrawn-without traverse claims 1-10 must be canceled to bring the application in condition for allowance.

Allowable Subject Matter
	Claims 11-20 would be allowable if the non-elected-without-traverse claims 1-10 are cancelled.
The following is a statement of reasons for the indication of allowable subject matter:
	Claims 11-20 would be allow because the prior art does not teach or suggest system having combination of elements and structure in the manner as recited in the claims including, among other limitations, the following features in independent claim 1:
a station including a platform forming a storage space; 
an opening in the platform in communication with the storage space and designed to receive a vehicle through the opening into the storage space; 
a pair of rails spaced from each other in the storage space, the pair of rails being fixed relative to the platform and disposed beneath the platform, the pair of rails being elongated into the storage space in a direction away from the opening; and 
a pair of ramps fixed to the rails in the storage space and ramping upwardly in the direction away from the opening to the rails.
	 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization handling this application is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PAUL DINH/Primary Examiner, Art Unit 2851